DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,11-13,15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150045 A1 to Shovkoplias et al in view of US 9462346 B2 to Mangat et al.
As to claims 1 and 11,  Shovkoplias discloses a method for selectively presenting media content, the method comprising: determining, using a hardware processor, during a presentation of a first live media content item and a second live media content item, that an upcoming portion of the first live media content item and an upcoming portion of the second live media content item are relevant to a plurality of entities of interest (see fig.1 and 3; page.5, ¶0046); and transmitting, using the hardware processor, instructions to a user device the upcoming portion of the first live media content item and the upcoming portion of the second live media content item in an order based on relevance to the plurality of entities without intervention from a user of the user device (see fig.3 and 4; page.5, ¶0047,¶0045,¶0060).
Shovkoplias does not explicitly discloses a user device to store the upcoming media contents.
see fig.5; col.6, ll.5-20; col.6, ll.63-col.7, ll.4).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shovkoplias with the teaching as taught by Mangal in order to provide live media content by tailored and prioritized for the user based on the preference and able an easy access the upcoming and/or live media content at the storage.
As to claims 2 and 12,  Shovkoplias in view of  Mangat further discloses wherein the plurality of entities of interest are associated with a user account of a user device based on user information associated with the user account, wherein a plurality of live media content items are available for presentation by the user device, and wherein the method further comprises determining that each of the plurality of live media content items that are available for presentation by the user device is relevant to at least one of the plurality of entities of interest based on content metadata corresponding to each of the plurality of live media content items (Shovkoplias see fig.4; page.5, ¶0046,¶0054 and see fig.5; col.6,ll.5-20)
As to claims 3 and 13, Mangat further discloses receiving event metadata for the first live media content item, wherein each of the plurality of entities of interest corresponds to one or more persons on a roster of a particular team that is a member of a sports organization, wherein the first live media content item depicts a game between teams that are members of the sports organization, and wherein event metadata is indicative of events in the game depicted by the first live media content item (see col.8, ll.6-22).
As to claims 5 and 15, Mangat further discloses wherein the user information includes information indicating that the user account is associated with a fantasy sports team related to the sport organization, and wherein associating the plurality of entities of interest with the user account comprises associating the players that are on the roster of the fantasy sports team with the user account (see col.6, ll.24-25, ll.33-35 and col.8, ll.6-22).
As to claim 21, claim 21 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Shovkoplias and Mangat discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150045 A1 to Shovkoplias et al in view of US 9462346 B2 to Mangat et al and further in view of US 2008/0271078 A1 to Gossweiler et al.
As to claim 8 and 18,  Shovkoplias and Mangat do not explicitly discloses determining a first relevance score for the upcoming portion of the first live media content item based at least in part on user information and content metadata related to the contents of the first live media content item; determining a second relevance score for the upcoming portion of the second live media content item based at least in part on the user information and the content metadata related to the contents of the second live media content item; and in response to determining that the upcoming portion of the first live 
Gossweiler discloses determining a first relevance score for the upcoming portion of the first live media content item based at least in part on [[the]] user information and [[the]] content metadata related to the contents of the first live media content item; determining a second relevance score for the upcoming portion of [[a]] the second live media content item based at least in part on the user information and the content metadata related to the contents of the second live media content item; and in response to determining that the upcoming portion of the first live media content item and the upcoming portion of the second live media content item are to be placed in the queue, determining the order in which to place the upcoming portion of the first live media content item and the upcoming portion of the second live media content item in the queue based on the first relevance score and the second relevance score (see fig.6; page.11, ¶0115 ¶0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shovkoplias and Mangat with the teaching as taught by Gossweiler in order to provide program suggestions and/or recommendations for media content that are currently in progress or about to begin.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150045 A1 to Shovkoplias et al in view of US 9462346 B2 to Mangat et al and further in view of US 2008/0062318 A1 to Ellis et al.
As to claims 9 and 19, Shovkoplias and Mangat do not explicitly discloses wherein the user device presents the upcoming portion of the first live media content item without intervention from a user of the user device by determining a number of tuners associated with the user device and automatically tuning the user device to the first live media content item using an available tuner from the number of tuners.
Ellis further discloses wherein the user device presents the upcoming portion of the first live media content item without intervention from a user of the user device by determining a number of tuners associated with the user device and automatically tuning the user device to the first live media content item using an available tuner from the number of tuners (see fig.2A-2B, 31B; page.1, ¶0009, ¶0162- ¶0163).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shovkoplias and Mangat with the teaching as taught by Ellis in order to allow a user to tune to and display a wide array of media content that is available within a media system.
As to claims 10 and 20, Ellis further discloses in response to determining that none of the number of tuners associated with the user device are available to tune the user device to the first live media content item, requesting the upcoming portion of the first live media content item from a content source (see fig.2A-2B, 31B; page.1, ¶0009, ¶0162- ¶0163).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150045 A1 to Shovkoplias et al in view of US 9462346 B2 to Mangat et al and further in view of US 2008/0062318 A1 to Ellis et al, and further in view of US 2014/0157307 A1 to Cox.
As to claims 4 and 14, Shovkoplias,  Mangat  and Ellis do not explicitly discloses transmitting instructions to the user device to record the first live media content item; determining, during a presentation of a second live media content item of the plurality of live media content items, that a portion of the second live media content item is relevant to a second entity of the plurality of entities based on the received event metadata indicative of events in the game depicted in the second live media content item; and in response to determining that the portion of the second live media content item is relevant to the second entity, causing the user device to present the portion of the second live media content item by instructing the user device to play back the portion of the second live media content item from a recording of the second live media content item without user intervention.
Cox discloses transmitting instructions to the user device to record the first live media content item (see fig.1; page.7, ¶0060); determining, during a presentation of a second live media content item of the plurality of live media content items, that a portion of the second live media content item is relevant to a second entity of the plurality of entities based on the received event metadata indicative of events in the game depicted in the second live media content item(see fig.6-9; page.8, ¶0065-¶0066); and in response to determining that the portion of the second live media content item is relevant to the second entity, causing the user device to present the portion of the second see fig.6-9; page.8, ¶0065-¶0066 and ¶0074-¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shovkoplias,  Mangat  and Ellis with the teaching as taught by Cox in order to provide an interesting key event alert operation that can alert a user well before the actual key event occurs, thus giving the user time to tune to the channel and hear or view relevant activity preceding the interesting key event(s).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150045 A1 to Shovkoplias et al in view of US 9462346 B2 to Mangat et al and further in view of US 2008/0062318 A1 to Ellis et al, and further in view of US 2004/0064835 A1 to Bellwood et al.
As to claims 6 and 16, Shovkoplias,  Mangat  and Ellis do not explicitly discloses wherein the event metadata is metadata describing the course of a baseball game, depicted in a first live media content item, between two teams that are members of the sports organization, wherein a first entity is a player participating in the game, wherein determining that the portion of a first live media content item program is relevant to the first entity comprises determining that the first entity is scheduled to bat in the portion of the first live media content item program based on the event metadata, wherein the method further comprises determining a time at which the first entity is likely to appear in the program based on the event metadata, and wherein causing the user device to present 
Bellwood discloses wherein the event metadata is metadata describing the course of a baseball game, depicted in a first live media content item, between two teams that are members of the sports organization, wherein a first entity is a player participating in the game, wherein determining that the portion of a first live media content item program is relevant to the first entity comprises determining that the first entity is scheduled to bat in the portion of the live media content item program based on the event metadata, wherein the method further comprises determining a time at which the first entity is likely to appear in the program based on the event metadata, and wherein causing the user device to present the portion of the first live media content item comprises transmitting, at a time prior to the time when the portion is to be presented, instructions to the user device to present the first live media content item (see fig.1,4 and 8; page.1, ¶0009-¶0013, ¶0028-¶0032 and ¶0044-¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shovkoplias, Mangat and Ellis with the teaching as taught by Bellwood in order to provide a portion of media content that user preferred player and/or athlete playing in a particular television program.
As to claims 7 and 17, Bellwood discloses further discloses wherein the event metadata is metadata describing the course of the game, depicted in a second live media content item, between two teams that are members of the sports organization, wherein a second entity is a first player participating in the game, wherein determining that the see fig.1,4 and 8; page.1, ¶0009-¶0013, ¶0028-¶0032 and ¶0044-¶0046).
                                                                                                                                                                                                        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8702504 B1 to Hughes et al.
US 9138652 B1 to Thompson et al.
US 20140189743 to Kennedy et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424